DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 7-13, 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 6, 8, 13 of U.S. Patent No. 11206494 (US Application No. 16593381). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the present application are covered by the scope of the claims in the patent with obvious wording variations as shown in the table below, for example:
17531229
11206494
1. A microelectromechanical system (MEMS) acoustic transducer comprising: a substrate having an opening formed therein; a diaphragm; a peripheral support structure suspending the diaphragm over the substrate, the peripheral support structure attached to at least a portion of a periphery of the diaphragm and constraining the diaphragm at the periphery, the peripheral support structure comprising a sidewall having an aperture that is structured to provide fluid communication between a front volume and a back volume of the MEMS acoustic transducer; and a back plate separated from the diaphragm and positioned on a first side of the diaphragm, wherein the substrate is positioned on a second side of the diaphragm opposite the first side of the diaphragm.  

1. A microelectromechanical system (MEMS) acoustic transducer comprising: a substrate having an opening formed therein; a diaphragm including a conductive layer and an insulating layer, the insulating layer facing the opening, the diaphragm comprising at least one corrugation extending outwards from a plane of the diaphragm and at least one aperture structured to provide fluid communication between a front volume and a back volume of the MEMS acoustic transducer; a peripheral support structure suspending the diaphragm over the substrate, the peripheral support structure attached to at least a portion of the periphery of the diaphragm and constraining the diaphragm at the periphery, the peripheral support structure located between the diaphragm and the substrate, at least a portion of the peripheral support structure being located radially inwards of a peripheral edge of the diaphragm; and a back plate separated from the diaphragm and adjacent to a first side of the diaphragm, wherein the substrate is adjacent to a second side of the diaphragm opposite the first side of the diaphragm.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 11-12, 15 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Laming et al (US Patent No. 7781249).  
Regarding claims 1 and 11, Laming teaches a microelectromechanical system (MEMS) acoustic transducer comprising: a substrate (1) having an opening formed therein; a diaphragm (11, 13; stack of layers); a peripheral support structure (14; back plate layer side portion) suspending the diaphragm over the substrate, the peripheral support structure attached to at least a portion of a periphery of the diaphragm and constraining the diaphragm at the periphery, the peripheral support structure comprising a sidewall having an aperture (15; bleed hole) that is structured to provide fluid communication between a front volume and a back volume of the MEMS acoustic transducer; and a back plate (14, 23; back plate top portion, fig. 2) separated from the diaphragm and positioned on a first side of the diaphragm, wherein the substrate is positioned on a second side of the diaphragm opposite the first side of the diaphragm.  

 	Regarding claims 2 and 12, Laming teaches the MEMS acoustic transducer of claim 1, wherein the peripheral support structure includes a sacrificial material (laming; at 9, 17, 109, 117; sacrificial layer).  

 	Regarding claim 3, Laming teaches the MEMS acoustic transducer of claim 2, wherein a radially inward-facing edge of the sacrificial material includes a tapered profile between the substrate and the diaphragm (fig. 19, see material surround element, 109).  

  	Regarding claim 5, Laming teaches the MEMS acoustic transducer of claim 1, wherein the peripheral support structure (14; back plate layer side portion) is disposed between at least a portion of the periphery of the diaphragm and a portion of a periphery of the back plate.  

	Regarding claim 15, Laming teaches the MEMS acoustic transducer of claim 11, wherein the peripheral support structure (14; back plate layer side portion) is disposed between at least a portion of the periphery of the diaphragm and a portion of a periphery of the back plate. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laming et al (US Patent No. 7781249) in view of Sahyoun (US Patent No. 6675931), and Lim et al (WO 2017/105851, published 6/22/2017 as related to US Publication No. 20180070162).
 	Regarding claim 6-9, Laming fails to teach the MEMS acoustic transducer of claim 5, wherein the diaphragm further includes at least one corrugation extending outwards from a plane of the diaphragm.  
	Sahyoun teaches several configurations for a diaphragm having corrugations at the outer edge to counterbalance the excitation of the diaphragm.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that implementing corrugations in the invention of Laming in a manner taught by Sahyoun would have yielded a predictable result. 

 	Regarding claim 16-19, Laming fails to teach the MEMS acoustic transducer of claim 15, wherein the diaphragm further includes at least one corrugation extending outwards from a plane of the diaphragm.  
 	Sahyoun teaches several configurations for a diaphragm having corrugations at the outer edge to counterbalance the excitation of the diaphragm.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that implementing corrugations in the invention of Laming in a manner taught by Sahyoun would have yielded a predictable result. 


 	
Allowable Subject Matter
Claim(s) 4 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 29, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653